                Case 20-11169-LSS             Doc 32      Filed 05/29/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTC COURT
                              FOR THE DISTRICT OF DELAWARE
____________________________________
                                                   )        Chapter 7
In re:                                             )
                                                   )        Case No. 20-11169 (LSS)
INTEGRAMED HOLDING CORP.,                          )
et al,1                                            )        (Jointly Administered)
                                                   )
                Debtor.                            )
                                                   )


         NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that, pursuant to § 1109(b) of the United States Bankruptcy

 Code, if applicable, and Rules 2002 and 9010(b) of the Bankruptcy Rules, the undersigned

 counsel for Reproductive Partners Medical Group-La Jolla Inc. (“RPMG”) hereby enters its

 appearance, and such counsel hereby requests that notice of all papers, including, but not

 limited to, orders, reports, pleadings, motions, applications or petitions, requests, disclosure

 statements, answer and reply papers, and notice of all hearings or other proceedings, whether

 transmitted by mail, hand-delivery, telephone, telegraph, facsimile or otherwise, relating to

 any issue which may be raised in the above-captioned case be sent to:




 1
   The Debtors in these cases are the following entities (the respective case numbers for each estate follows in
 parentheses): IntegraMed Holding Corp. (20-11169 LSS), IntegraMed America, Inc. (20-11170-LSS), Trellis
 Health, LLC (20-11171 LSS), IntegraMed Fertility Holding Corp. (20-11172-LSS), Reproductive Partners, Inc.
 (20-11173 LSS), IntegraMed Management of Bridgeport, LLC (20-11175 LSS), IntegraMed Florida Holdings, LLC
 (20-11176 LSS), IntegraMed Management of Mobile, LLC (20-11179 LSS), IntegraMed Management, LLC (20-
 11181 LSS), and IntegraMed Medical Missouri, LLC (20-11184 LSS).
              Case 20-11169-LSS          Doc 32     Filed 05/29/20     Page 2 of 3




                                          Susan C. Stevenson
                             PYLE SIMS DUNCAN & STEVENSON, APC
                                    1620 Fifth Avenue, Suite 400
                                        San Diego, CA 92101
                                     Telephone: (619) 687-5200
                                     Facsimile: (619) 687-5210
                                      sstevenson@psdslaw.com


       PLEASE TAKE FURTHER NOTICE that this request includes not only the notices

and papers referred to in the Bankruptcy Rules and the Bankruptcy Code provisions specified

above, but also includes all orders and notices of any application, motion, petition,

pleading, request, complaint, or demand, whether formal or informal, whether written or oral,

and whether transmitted or conveyed by mail, courier service, hand-delivery, telephone,

facsimile transmission, electronically, or otherwise, that: affect or seek to affect in any way the

rights or interests of RPMG, or any other party-in-interest in this proceeding; or require or

prohibit, or seek to require or prohibit, any act, delivery of any property, payment or other

conduct by RPMG or any other party-in-interest.

        PLEASE TAKE FURTHER NOTICE that the foregoing simply constitutes a

demand and request for service and does not constitute consent to the jurisdiction of the

Bankruptcy Court.

       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any

prior or later appearance, pleading, claim, or suit shall waive any right of RPMG to (a) have

final orders in non-core matters entered only after de novo review by a District Court judge,

(b) trial by jury in any proceeding so triable in these cases or any case, controversy, or

proceeding related to this proceeding, (c) have the District Court withdraw the reference in any

matter subject to mandatory or discretionary withdrawal, or (d) any other rights, claims, actions,
              Case 20-11169-LSS         Doc 32     Filed 05/29/20     Page 3 of 3




defenses, setoffs or recoupments, under agreements, in law, in equity, or otherwise, all of

which are expressly reserved.

Dated: May 29, 2020                         PYLE SIMS DUNCAN & STEVENSON, APC


                                             /s/ Susan C. Stevenson
                                             Susan C. Stevenson (Cal. Bar No. 127291)
                                             1620 Fifth Avenue, Suite 400
                                             San Diego, CA 92101
                                             Telephone: (619) 687-5200
                                             Facsimle: (619) 687-5210
                                             Email: sstevenson@psdslaw.com

                                             Counsel for Reproductive Partners Medical
                                             Group-La Jolla Inc.
